
	
		I
		111th CONGRESS
		2d Session
		H. R. 6009
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. McCarthy of
			 California (for himself, Mr.
			 Harper, Mrs. Bachmann,
			 Mr. Daniel E. Lungren of California,
			 and Mr. McKeon) introduced the
			 following bill; which was referred to the Committee on House
			 Administration
		
		A BILL
		To amend the Uniformed and Overseas Citizens Absentee
		  Voting Act to require the Secretary of Defense to provide expedited delivery of
		  marked absentee ballots of absent overseas uniformed services voters to the
		  appropriate election officials when such ballots are collected on or before the
		  last Friday before the election, and for other purposes.
	
	
		1.Expedited delivery
			 requirements for marked absentee ballots of overseas military voters
			(a)Adjustment of
			 deadline for collectionSection 103A(b)(3)(A) of the Uniformed and
			 Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff—2a(b)(3)(A)) is amended
			 by striking on the seventh day and inserting the following:
			 on the last Friday (or, in the case of an election occurring prior to
			 the regularly scheduled general election for Federal office held in November
			 2012, on the seventh day).
			(b)Use of
			 carriersSection 103A(b)(2)
			 of such Act (42 U.S.C. 1973ff—2a(b)(2)) is amended to read as follows:
				
					(2)Expedited
				delivery service
						(A)In
				generalThe Presidential
				designee shall provide expedited mail delivery service for all such marked
				absentee ballots of absent uniformed services voters that are collected on or
				before the deadline described in paragraph (3).
						(B)Agreements with
				Postal Service for elections prior to 2012With respect to elections occurring prior
				to the regularly scheduled general election for Federal office held in November
				2012, the Presidential designee shall carry out this section in cooperation and
				coordination with the United States Postal Service, and shall provide expedited
				mail delivery service for all such marked absentee ballots of absent uniformed
				services voters that are collected on or before the deadline described in
				paragraph (3) and then transferred to the United States Postal
				Service.
						.
			
